Case 4:20-cv-00194-WTM-CLR Document 27 Filed 01/22/21 Page1of1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
ROBERT WASHINGTON,
Plaintiff,
CASE NO. CV420-194

V.

CHRISTINE BARKER and MELANIE
HIGGINS,

Defendants.

 

ORDER
Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 25), to which Plaintiff has not filed
objections.! After a careful de novo review of the record, the
Report and Recommendation (Doc. 25) is ADOPTED as the Court’s
opinion in this case. As a result, Plaintiff’s claims are DISMISSED
and the Clerk of Court is DIRECTED to close this case.

Pe
SO ORDERED this 22" day of January 2021.

Agee

WILLIAM T. MOORE, J&%
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

1 Plaintiff has filed a letter with the Clerk of Court that appears
to request an explanation of this case’s posture following the
dismissal of a defendant and transfer of the remaining claims by
the Northern District of Georgia. (Doc. 26.) The Court does not
construe this as an objection to the Report and Recommendation.
